

115 S1569 IS: To amend the Public Health Service Act to eliminate the non-application of certain State waiver provisions to Members of Congress and congressional staff.
U.S. Senate
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1569IN THE SENATE OF THE UNITED STATESJuly 17, 2017Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Public Health Service Act to eliminate the non-application of certain State waiver
			 provisions to Members of Congress and congressional staff.
	
		1.Elimination of non-application of certain State waiver provisions to Members of Congress and
 congressional staffIf the Better Care Reconciliation Act of 2017 is enacted, effective as if included in the enactment of such Act, paragraph (1) of section 301(d) of the Better Care Reconciliation Act of 2017 is amended by striking 1312(d)(3)(D),.